Title: From Thomas Jefferson to Albert Gallatin, 26 January 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to mr  Gallatin. 
                     Jan. 26. 1805.
                  
                  The question arising on Mr Simons’ letter of Jan. 10. is Whether sea-letters shall be given to the vessels of citizens neither born nor residing in the US? Sea-letters are the creatures of treaties. no act of the ordinary legislature requires them. the only treaties now existing with us, & calling for them are those with Holland, Spain, Prussia & France. in the two former we have stipulated that when the other party shall be at war the vessels belonging to our people shall be furnished with Sea-letters: in the two latter that the vessels of the neutral party shall be so furnished. France being now at war, the Sea-letter is made necessary for our vessels, and consequently it is our duty to furnish them. the laws of the US. confine registers to home built vessels belonging to citizens; but they do not make it unlawful for citizens to own foreign built vessels, and the treaties give the right of Sea-letters to all vessels belonging to citizens.
                  But who are citizens? the laws of registry consider a citizenship obtained by a foreigner who comes merely for that purpose & returns to reside in his own country, as fraudulent, and deny a register to such an one, even owning home built vessels. I consider the distinction as sound and safe and that we ought not to give sea-letters to a vessel belonging to such a pseudo-citizen. it compromits our peace by lending our flag to cover the goods of one of the belligerents to the injury of the other: it produces vexatious searches on the vessels of our real citizens; and gives to others the participation of our neutral advantages which belong to the real citizen only, and inasmuch as an uniformity of rule between the different branches of the government is convenient & proper, I would propose as a rule that Sea-letters be given to all vessels belonging to citizens under whose ownership of a registered vessel, such vessel would be entitled to the benefits of her register. Affectionate salutations.
               